DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “energy recapture device” in claim 7.
Such claim limitation(s) is/are: “water handling equipment” in claim 9, 15, and 19.
Such claim limitation(s) is/are: “condensing assembly” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 4 objected to because of the following informalities: “to allow fluid over the…” appears to be missing a transition, i.e. “to allow fluid to flow over the…”.  
Claim 5 is objected to because of the following informalities: “lopes” appears to be a typo of “slopes”.  
Claim 6 is objected to because of the following informalities: “heatsink” needs a space, i.e. “heat sink”.  
Claim 10 is objected to because of the following informalities: “being transfer to…” appears to be a typo of “being transferred to”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-9, in claim 1, “the bottom surface to the top surface” each lacks antecedent basis for these surfaces, applicant should replace “the” for “a” to overcome this rejection.
Regarding claim 8, the phrase “profiles” is narrative and unclear because “profiles” has not been defined by the specification, and it unclear what metes and bounds of the phrase “profiles” are to fairly notify the public of the claimed protection sought.
Regarding claim 2, “the frustoconical shape” lacks antecedent basis, applicant should replace “the” for “a” to overcome this rejection.
Regarding claim 3, “the condensation assembly top…the condensation assembly bottom” each lacks antecedent basis, applicant should replace “the” for “a” to overcome this rejection.
Regarding claim 8, the phrase “with profiles arranged on the surface…” is narrative and unclear because “profiles” has not been defined by the specification, and it unclear what metes and bounds of the phrase “profiles” are to fairly notify the public of the claimed protection sought.
Regarding claim 9, “remaining fluid” lacks antecedent terminology, i.e. “the fluid remaining” to the limitation recited in claim 1, and therefore is unclear.
Regarding claims 10-15, in claim 10, “the heat” lacks antecedent basis, applicant should replace “the” for “a” to overcome this rejection.
Regarding claims 10-15, in claim 10, “the water surface” lacks antecedent basis, applicant should replace “the” for “a” to overcome this rejection.
Regarding claims 10-15, in claim 10, “the heat” lacks antecedent basis, applicant should replace “the” for “a” to overcome this rejection.
Regarding claims 10-15, in claim 10, “the water” lacks antecedent basis, it appears this is in disagreement with “fluid” recited earlier in the claim, therefore reciting “the fluid” would overcome this.
Regarding claim 11, “the exterior” lacks antecedent basis, applicant should replace “the” for “a” to overcome this rejection.
Regarding claim 13, “the salt concentration” lacks antecedent basis, applicant should replace “the” for “a” to overcome this rejection.
Regarding claim 13, “the unevaporated brine” lacks antecedent basis in the claims, it appears this should recite “the fluid remaining” for antecedent basis to claim 10.
Regarding claim 14, “The method according to claim 9”, appears to be a typo of “claim 10”, for purpose of examination this claim will be examined accordingly.
Regarding claim 14, the phrase “profiles” is narrative and unclear because “profiles” has not been defined by the specification, and it unclear what metes and bounds of the phrase “profiles” are to fairly notify the public of the claimed protection sought.
Regarding claim 15, “remaining fluid” lacks antecedent terminology, i.e. “the fluid remaining” to the limitation recited in claim 10, and therefore is unclear.
Regarding claims 16-20, in claim 16, “the bottom surface to the top surface” each lacks antecedent basis for these surfaces, applicant should replace “the” for “a” to overcome this rejection.
Regarding claims 16-20, in claim 16, “the unevaporated brine” (recited twice) lacks antecedent basis in the claims, it appears this should recite “the fluid remaining” for antecedent basis.
Regarding claims 16-20, in claim 16, “for controlling the fluid into the system” appears to be a missing a word that leads to confusing about this claim limitation, reciting “for controlling the fluid feed rate into the system” or further clarification along similar lines is required.
Regarding claim 17, the additional component recited “further comprising a temperature sensor” does not recite how the sensor is integrated with the system, therefore it is unclear to one where the sensor is supposed to be integrated with the system leading to unclear metes and bounds.
 Regarding claim 19, “remaining fluid” lacks antecedent terminology, i.e. “the fluid remaining” to the limitation recited in claim 16, and therefore is unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 8, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al (US 2021/0031121) taken in combination with McKee (US 36,849).
Regarding claim 1, Peter teaches a device for evaporating a fluid (see title, abstract) the device 1 comprising frustoconical heat sink 4 with cavity 70/72/74 from bottom surface to top surface where heating fluid is circulated (See Fig 4, [0046]), an inlet 5 for fluid to contact evaporator surface 40 of the heat sink 4 (see Fig 1, [0036]), a first vapor outlet 62 to remove evaporated fluid (see Fig 1, [0037]), and liquid outlet 52 for fluid remaining (see Fig 1, [0049]).
However Peter does not teach the heating fluid medium is a burner for burning combustible material below the frustoconical heat sink.
McKee teaches an evaporating pan design (see title, first paragraph), McKee teaches that a furnace A burns combustible material that travels up smoke pipe D below evaporator F and frustoconical heater E to exchange heat efficiently to reach desired temperature to achieve evaporating liquid (see Fig 1, page 1, paragraphs 6-7, “The furnace A…spout e”, paragraphs 8-10 “This evaporator…as sirup”).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment through routine experimentation and modify the heating fluid passage of Peter in view of McKee because McKee teaches successful integration of frustoconical shape with burner and that this can achieve desired evaporation rates of evaporating material, therefore the skilled artisan would be motivated to modify Peter depending on the material being evaporated.
Regarding claim 2 and 8, Peter teaches a plurality of profiles formed circumferentially around the frustoconical heat sink that help form the evaporate (grooves 44, see Figs 1-3, [0009,0041-0043]).
Regarding claim 10, Peter teaches a method of providing a device 1 for evaporating a fluid (see title, abstract) the method comprising transferring heat from a cavity 70/72/74 frustoconical heat sink 4 using a heating fluid (See Fig 4, [0046]), flowing a fluid via an inlet 5 to contact an evaporator surface 40 of the heat sink 4 (see Fig 1, [0036]), using the heat being transferred to the heat sink 4 to evaporate a portion of the fluid as a vapor (see Fig 1, [0036]), removing vapor via a first vapor outlet 62 to remove evaporated fluid (see Fig 1, [0037]), and removing fluid remaining via a liquid outlet 52 (see Fig 1, [0049]).
However Peter does not teach the heating fluid medium is a burner for burning combustible material to create flue gas and transferring heat from the flue gas to the frustoconical heat sink.
McKee teaches an evaporating pan design (see title, first paragraph), McKee teaches that a furnace A burns combustible material that travels up smoke pipe D below evaporator F and frustoconical heater E to exchange heat efficiently to reach desired temperature to achieve evaporating liquid (see Fig 1, page 1, paragraphs 6-7, “The furnace A…spout e”, paragraphs 8-10 “This evaporator…as sirup”).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment through routine experimentation and modify the heating fluid passage of Peter in view of McKee because McKee teaches successful integration of frustoconical shape with burner and that this can achieve desired evaporation rates of evaporating material, therefore the skilled artisan would be motivated to modify Peter depending on the material being evaporated.
Regarding claim 14, Peter teaches a plurality of profiles formed circumferentially around the frustoconical heat sink that help form the evaporate (grooves 44, see Figs 1-3, [0009,0041-0043]).
Claim(s) 7, 9, 11-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al (US 2021/0031121) taken in combination with McKee (US 36,849) as applied above and further in combination with Frick (US 2020/0206651).
Regarding claim 7, Peter teaches all limitations as set forth above. However Peter does not teach the system further comprising an energy recapture device.
Frick teaches a system and method for heating and manipulating fluids for evaporation utilizing combustion heat in an open or closed loop arrangement (see title, abstract, [[016-0017]), Frick teaches fluid evaporation system 700 for evaporating a fluid, such as produced water to result in a concentrated brine 776 for removal from evaporator 752/762 and vaporized stream 770, the system receiving energy from combustion burner 712 via heat exchanger 714/728 (energy recapture devices) that provides energy for heating produced water (see Fig 7, [0100-0106]), Frick teaches fluid level is controlled in the evaporator 762 to ensure proper level of fluid (see Fig 7, [0107]), Frick further provides demister filter 727 in preferred embodiment to ensure vapor generated is clean of particulates (see Fig 7, [0102), Frick further preferably include conductivity measurement of the concentrating fluid to further monitor and control aspects of the evaporation system and process (see [0141]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Peters to be suitable for evaporation of produced water by colocation of the system near a produced water produced well including nearby combustion sources as taught by Frick in the system of Peters to include the energy recovery and level and control systems as taught by Frick to ensure properly controlled, efficient operation of the system of modified Peter for the application of produced water.
Regarding claim 9, Peter teaches all limitations as set forth above. However Peter does not teach the system is connected to water handling equipment on an oil or gas well site and the fluid is produced water and remaining fluid is brine.
Frick teaches a system and method for heating and manipulating fluids for evaporation utilizing combustion heat in an open or closed loop arrangement (see title, abstract, [[016-0017]), Frick teaches fluid evaporation system 700 for evaporating a fluid, such as produced water to result in a concentrated brine 776 for removal from evaporator 752/762 and vaporized stream 770, the system receiving energy from combustion burner 712 via heat exchanger 714/728 (energy recapture devices) that provides energy for heating produced water (see Fig 7, [0100-0106]), Frick teaches fluid level is controlled in the evaporator 762 to ensure proper level of fluid (see Fig 7, [0107]), Frick further provides demister filter 727 in preferred embodiment to ensure vapor generated is clean of particulates (see Fig 7, [0102), Frick further preferably include conductivity measurement of the concentrating fluid to further monitor and control aspects of the evaporation system and process (see [0141]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Peters to be suitable for evaporation of produced water by colocation of the system near a produced water produced well including nearby combustion sources as taught by Frick in the system of Peters to include the energy recovery and level and control systems as taught by Frick to ensure properly controlled, efficient operation of the system of modified Peter for the application of produced water.
Regarding claim 11, Peter teaches all limitations as set forth above. However Peter does not teach the method further comprising condensing the vapor using a condensing assembly on the exterior of the heat sink.
Frick teaches a system and method for heating and manipulating fluids for evaporation utilizing combustion heat in an open or closed loop arrangement (see title, abstract, [[016-0017]), Frick teaches fluid evaporation system 700 for evaporating a fluid, such as produced water to result in a concentrated brine 776 for removal from evaporator 752/762 and vaporized stream 770, the system receiving energy from combustion burner 712 via heat exchanger 714/728 (energy recapture devices) that provides energy for heating produced water (see Fig 7, [0100-0106]), Frick teaches fluid level is controlled in the evaporator 762 to ensure proper level of fluid (see Fig 7, [0107]), Frick further provides demister filter 727 in preferred embodiment to ensure vapor generated is clean of particulates (see Fig 7, [0102), Frick further preferably include conductivity measurement of the concentrating fluid to further monitor and control aspects of the evaporation system and process (see [0141]), Frick further teaches wherein the vapor may be favorably condensed in air condenser 1278 to obtain distilled water out via condensate pump (see Fig 12B, [0140]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Peters to be suitable for evaporation of produced water by colocation of the system near a produced water produced well including nearby combustion sources as taught by Frick in the system of Peters to include the energy recovery and level and control systems as taught by Frick to ensure properly controlled, efficient operation of the system of modified Peter for the application of produced water, and to further condense and recover condensate via location of a condenser assembly, equated as an equivalent thereof of the instantly claimed condensing assembly, to recover distilled water as taught by Frick.
Regarding claim 12, Peter teaches all limitations as set forth above. However Peter does not teach the method further comprising filtering contaminants from the vapor.
Frick teaches a system and method for heating and manipulating fluids for evaporation utilizing combustion heat in an open or closed loop arrangement (see title, abstract, [[016-0017]), Frick teaches fluid evaporation system 700 for evaporating a fluid, such as produced water to result in a concentrated brine 776 for removal from evaporator 752/762 and vaporized stream 770, the system receiving energy from combustion burner 712 via heat exchanger 714/728 (energy recapture devices) that provides energy for heating produced water (see Fig 7, [0100-0106]), Frick teaches fluid level is controlled in the evaporator 762 to ensure proper level of fluid (see Fig 7, [0107]), Frick further provides demister filter 727 in preferred embodiment to ensure vapor generated is clean of particulates (see Fig 7, [0102), Frick further preferably include conductivity measurement of the concentrating fluid to further monitor and control aspects of the evaporation system and process (see [0141]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Peters to be suitable for evaporation of produced water by colocation of the system near a produced water produced well including nearby combustion sources as taught by Frick in the system of Peters to include the energy recovery and level and control systems as taught by Frick to ensure properly controlled, efficient operation of the system of modified Peter for the application of produced water and to ensure clean vapor by including demister filter as suggested by Frick.
Regarding claim 13, Peter teaches all limitations as set forth above. However Peter does not teach the method further comprising monitoring the salt concentration of the unevaporated brine.
Frick teaches a system and method for heating and manipulating fluids for evaporation utilizing combustion heat in an open or closed loop arrangement (see title, abstract, [[016-0017]), Frick teaches fluid evaporation system 700 for evaporating a fluid, such as produced water to result in a concentrated brine 776 for removal from evaporator 752/762 and vaporized stream 770, the system receiving energy from combustion burner 712 via heat exchanger 714/728 (energy recapture devices) that provides energy for heating produced water (see Fig 7, [0100-0106]), Frick teaches fluid level is controlled in the evaporator 762 to ensure proper level of fluid (see Fig 7, [0107]), Frick further provides demister filter 727 in preferred embodiment to ensure vapor generated is clean of particulates (see Fig 7, [0102), Frick further preferably include conductivity measurement of the concentrating fluid to further monitor and control aspects of the evaporation system and process (see [0141]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Peters to be suitable for evaporation of produced water by colocation of the system near a produced water produced well including nearby combustion sources as taught by Frick in the system of Peters to include the energy recovery and level and control systems as taught by Frick to ensure properly controlled, efficient operation of the system of modified Peter for the application of produced water.
Regarding claim 15, Peter teaches all limitations as set forth above. However Peter does not teach the method further comprising connecting the frustoconical heat sink to water handling equipment on a hydrocarbon producing well site and wherein the fluid is produced water and remaining fluid is brine.
Frick teaches a system and method for heating and manipulating fluids for evaporation utilizing combustion heat in an open or closed loop arrangement (see title, abstract, [[016-0017]), Frick teaches fluid evaporation system 700 for evaporating a fluid, such as produced water to result in a concentrated brine 776 for removal from evaporator 752/762 and vaporized stream 770, the system receiving energy from combustion burner 712 via heat exchanger 714/728 (energy recapture devices) that provides energy for heating produced water (see Fig 7, [0100-0106]), Frick teaches fluid level is controlled in the evaporator 762 to ensure proper level of fluid (see Fig 7, [0107]), Frick further provides demister filter 727 in preferred embodiment to ensure vapor generated is clean of particulates (see Fig 7, [0102), Frick further preferably include conductivity measurement of the concentrating fluid to further monitor and control aspects of the evaporation system and process (see [0141]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Peters to be suitable for evaporation of produced water by colocation of the system near a produced water produced well including nearby combustion sources as taught by Frick in the system of Peters to include the energy recovery and level and control systems as taught by Frick to ensure properly controlled, efficient operation of the system of modified Peter for the application of produced water.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al (US 2021/0031121) taken in combination with McKee (US 36,849) and Frick (US 2020/0206651).
Regarding claim 16, Peter teaches a device for evaporating a fluid (see title, abstract) the device 1 comprising frustoconical heat sink 4 with cavity 70/72/74 from bottom surface to top surface where heating fluid is circulated (See Fig 4, [0046]), an inlet 5 for fluid to contact evaporator surface 40 of the heat sink 4 (see Fig 1, [0036]), a first vapor outlet 62 to remove evaporated fluid (see Fig 1, [0037]), and liquid outlet 52 for fluid remaining (see Fig 1, [0049]).
However Peter does not teach the heating fluid medium is a burner for burning combustible material below the frustoconical heat sink.
McKee teaches an evaporating pan design (see title, first paragraph), McKee teaches that a furnace A burns combustible material that travels up smoke pipe D below evaporator F and frustoconical heater E to exchange heat efficiently to reach desired temperature to achieve evaporating liquid (see Fig 1, page 1, paragraphs 6-7, “The furnace A…spout e”, paragraphs 8-10 “This evaporator…as sirup”).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment through routine experimentation and modify the heating fluid passage of Peter in view of McKee because McKee teaches successful integration of frustoconical shape with burner and that this can achieve desired evaporation rates of evaporating material, therefore the skilled artisan would be motivated to modify Peter depending on the material being evaporated.
However Peter does not teach the system comprising at least one sensor for determining salt concentration of the unevaporated brine; and a control system for controlling the fluid into the system based on the at least one sensor for determining the salt concentration of the unevaporated brine to control the density of the brine.
Frick teaches a system and method for heating and manipulating fluids for evaporation utilizing combustion heat in an open or closed loop arrangement (see title, abstract, [[016-0017]), Frick teaches fluid evaporation system 700 for evaporating a fluid, such as produced water to result in a concentrated brine 776 for removal from evaporator 752/762 and vaporized stream 770, the system receiving energy from combustion burner 712 via heat exchanger 714/728 (energy recapture devices) that provides energy for heating produced water (see Fig 7, [0100-0106]), Frick teaches fluid level is controlled in the evaporator 762 to ensure proper level of fluid (see Fig 7, [0107]), Frick further provides demister filter 727 in preferred embodiment to ensure vapor generated is clean of particulates (see Fig 7, [0102), Frick further preferably include conductivity measurement of the concentrating fluid to further monitor and control aspects of the evaporation system and process (see [0141]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Peters to be suitable for evaporation of produced water by colocation of the system near a produced water produced well including nearby combustion sources as taught by Frick in the system of Peters to include the energy recovery and level and control systems as taught by Frick to ensure properly controlled, efficient operation of the system of modified Peter for the application of produced water.
Regarding claim 17, Frick further suggests including temperature sensor (see [0141]).
Regarding claim 18, Peter teaches a plurality of profiles formed circumferentially around the frustoconical heat sink that help form the evaporate (grooves 44, see Figs 1-3, [0009,0041-0043]).
Regarding claim 19, in modified Peter, as set forth above, Frick has suggested the system is connected to water handling equipment on an oil or gas well site and the fluid is produced water and remaining fluid is brine as set forth above.
Regarding claim 20, in modified Peter, as set forth above, the suggestion of sensors and controls in Frick suggests, or renders obvious, remote operation, because generally these sensors are well-known to be remotely controlled and monitored via a remotely located control room that oversees the entire system.
Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest the claimed apparatus comprising frustoconical heat sink evaporator as claimed, further comprising a condensation assembly, the condensation assembly comprising a generally frustoconical shape with a smallest diameter at the condensation assembly top and a largest diameter at the condensation assembly bottom.
Peter et al (US 2021/0031121), as set forth above, is regarded as the closest relevant prior art, Peter teaches wherein vapors are removed from the evaporation chamber and does not fairly teach or suggest the claimed condensation assembly comprising a generally frustoconical shape with a smallest diameter at the condensation assembly top and a largest diameter at the condensation assembly bottom.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katz (US 11,034,605) teaches a system for concentrating brines from produced water. Meghanathan et al (US 2020/0009471) teaches produced water ZLD concentration system. Williamson (US 2,855,346) teaches a water evaporator heat exchanger design. Wickham (WO 2011/0148178A2) teaches a heat exchange unit for exchanging heat in an exhaust gas duct with frustoconical upper portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772